DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2017/0033619) in view of Chen et al. (CN 101552498; IDS; English Machine Translation Attached).
In claim 1, Tamura teaches (Fig. 1-20) a stator assembly (20), comprising: a cylindrical stator core (30), wherein multiple stator slots (31) spaced out along a circumferential direction of the stator core (30) exist on the stator core (30); and a stator winding (40), wherein the stator winding (40) comprises multiple conductor segments (41U, 41V, 41W), each of the conductor segments (41U, 41V, 41W) comprises an intra-slot part (portion of 41 disposed in 31) disposed in a stator slot (31) of the stator core (30), a first end (40a) and a second end (40b) that are disposed outside the stator core (30), the intra-slot part (portion of 41 disposed in 31) is connected between the first end (40a) and the second end (40b), the second end (40b) of each of the multiple conductor segments forms a welding end ([0043]).
Tamura does not teach a lead-out line from each phase of the stator winding is located at the welding end.

Therefore in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator assembly of Tamura to have a lead-out line from each phase of the stator winding is located at the welding end, in order to provide a structure in which the coils are disposed as to provide less heat generation for the stator (Chen; Page 2).
In claim 2, Tamura as modified teaches the assembly of claim 1; furthermore Tamura teaches wherein a shape of a cross section of the conductor segment (41U, 41V, 41W) is rectangular ([0044]); the conductor segments are U-shaped conductor segments ([0043]), and each U-shaped conductor segment (41U, 41V, 41W) comprises a first intra-slot part (51C) and a second intra-slot part (respective 51C) that are disposed in the stator slot (31), the first end (40a) is a U-shaped bend part that connects one end of the first intra-slot part (51C) and one end of the second intra-slot part (respective 51C); the U-shaped bend part of each U-shaped conductor segment (41U, 41V, 41W) forms a hairpin end of the stator winding (41), and the other end (40b) of the first intra-slot part (51C) and the other end of the second intra-slot part (respective 51C) extend to form the welding end ([0043]) of the stator winding (41).
In claim 19, Tamura as modified teaches the assembly of claim 1; furthermore Tamura teaches a motor (1) comprising the stator assembly according to claim 1.
In claim 20, Tamura as modified teaches the assembly of claim 19; furthermore Tamura teaches a vehicle ([0121]), comprising the motor (1) according to claim 19. 
Claims 1, 4-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2017/0033619) in view of Chen et al. (CN 101552498; IDS; English Machine Translation Attached), and further in view of Ishigami et al. (US 2008/0174199).

However, Ishigami teaches a stator assembly (4; Fig. 1-8) wherein all star point lines ([0070]) of each phase of the stator winding (413) are located at a welding end ([0083]); and the stator assembly (4) further comprises a neutral line ([0070]), and the neutral line is connected to each of the star point lines ([0070]).
Therefore in view of Ishigami, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the assembly of Tamura as modified to have all star point lines of each phase of the stator winding are located at the welding end; and the stator assembly further comprising a neutral line, and the neutral line being connected to each of the star point lines, in order to optimize space and reduce the size of the motor (Ishigami; [0070]).
In claim 4, Tamura as modified teaches the assembly of claim 3; furthermore Tamura does not teach wherein the star point lines of each phase of the stator winding are connected through the neutral line.
However, Ishigami further teaches wherein the star point lines of each phase of the stator winding (413) are connected through the neutral line ([0070]).
Therefore further in view of Ishigami, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the assembly of Tamura as modified to have the star point lines of each phase of the stator winding connected through the neutral line, in order to optimize space and reduce the size of the motor (Ishigami; [0070]).

However, Ishigami further teaches wherein the star point lines of each phase of the stator winding (413) are in surface contact with and welded to the neutral line ([0070]).
Therefore further in view of Ishigami, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the assembly of Tamura as modified to have the star point lines of each phase of the stator winding in surface contact with and welded to the neutral line, in order to optimize space and reduce the size of the motor (Ishigami; [0070]).
In claim 6, Tamura as modified teaches the assembly of claim 3; furthermore Tamura does not teach wherein terminals of the star point lines of each phase of the stator winding extend outward in an axial direction of the stator core and form axial protrusions, and the neutral line is connected to each of the axial protrusions.
However, Ishigami further teaches wherein terminals (ends of 413) of the star point lines of each phase of the stator winding (413) extend outward in an axial direction of the stator core (412) and form axial protrusions, and the neutral line (4132) is connected to each of the axial protrusions ([0070]).
Therefore further in view of Ishigami, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the assembly of Tamura as modified to have terminals of the star point lines of each phase of the stator winding extend outward in an axial direction of the stator core and form axial protrusions, and the neutral line is connected to each of the axial protrusions, in order to optimize space and reduce the size of the motor (Ishigami; [0070]).
In claim 8, Tamura as modified teaches the assembly of claim 3; furthermore Tamura does not teach wherein terminals of the star point lines of each phase of the stator winding extend outward 
However, Ishigami further teaches (Fig. 8) wherein terminals (ends of 413) of the star point lines of each phase of the stator winding (413) extend outward radially around the stator core (412) and bend at a preset angle (illustrated in Fig. 8) to form radial protrusions (portions of 413 extending outward), and the neutral line (4132) is connected to each of the radial protrusions (portions of 413 extending outward).
Therefore further in view of Ishigami, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have terminals of the star point lines of each phase of the stator winding extending outward radially around the stator core and bend at a preset angle to form radial protrusions, and the neutral line is connected to each of the radial protrusions, in order to optimize space and reduce the size of the motor (Ishigami; [0070]).
In claim 10, Tamura as modified teaches the assembly of claim 3; furthermore Tamura does not teach wherein the neutral line forms a shape of an arc segment, and a cross section of the neutral line is circular or rectangular.
However, Ishigami further teaches (Fig. 4) wherein the neutral line (4132) forms a shape of an arc segment, and a cross section of the neutral line is rectangular (illustrated in Fig. 4).
Therefore further in view of Ishigami, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have the neutral line forming a shape of an arc segment, and a cross section of the neutral line is circular or rectangular, in order to optimize space and reduce the size of the motor (Ishigami; [0070]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2017/0033619) in view of Chen et al. (CN 101552498; IDS; English Machine Translation Attached),  .
In claim 11, Tamura as modified teaches the assembly of claim 3; furthermore Tamura does not teach wherein the neutral line comprises an arc-shaped connector and multiple antennae, the multiple antennae are respectively connected to the star point lines of each phase of the stator winding, and the arc- shaped connector connects the multiple antennae.
However, Nakamura teaches (Fig. 1-12) a stator assembly (1) wherein the neutral line (20) comprises an arc-shaped connector (20a) and multiple antennae (20b), the multiple antennae (20b) are respectively connected to the star point lines (10i) of each phase of the stator winding (10), and the arc- shaped connector (20) connects the multiple antennae (20b).
Therefore in view of Nakamura, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the assembly of Tamura as modified to have the neutral line comprising an arc-shaped connector and multiple antennae, the multiple antennae are respectively connected to the star point lines of each phase of the stator winding, and the arc- shaped connector connects the multiple antennae, in order to optimize the winding space and reduce the size of the assembly (Nakamura; [0082]).
In claim 12, Tamura as modified teaches the assembly of claim 11; furthermore Tamura does not teach wherein a gap exists radially between the arc-shaped connector and the outermost layer of the stator winding.
However, Nakamura further teaches wherein a gap exists radially between the arc-shaped connector (20) and the outermost layer of the stator winding (10).
Therefore further in view of Nakamura, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the assembly of Tamura as modified to have a gap existing radially between the arc-shaped connector and the outermost layer of .
	Allowable Subject Matter
Claims 7, 9, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 7: “wherein the axial protrusions exceed an end of the welding end by a preset distance, and the preset distance is greater than or equal to a length of the neutral line in the axial direction of the stator core.”
Claim 9: “wherein the radial protrusions exceed an outermost layer of the stator winding by a preset distance, and the preset distance is greater than or equal to a length of the neutral line in a radial direction of the stator core.”
Claim 13: “wherein the star point lines of the stator winding are indirectly connected to the neutral line through at least one connection block.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Nakagawa et al. (US 2015/0061450) teaches a coil wound around a core having a plurality of slots having three phase coil portions corresponding to three phases, and first ends of the coil portions connected together at a neutral point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832